Voya Letterhead U.S. Legal/Product Filing Unit One Orange Way, C2N Windsor, CT 06095 Brian H. Buckley Senior Counsel Phone: (860) 580-2810 Email: brian.buckley@voya.com May 4, 2015 EDGARLINK United States Securities and Exchange Commission treet, NE, Room 1580 Washington, DC 20549 Re: Voya Insurance and Annuity Company Prospectus Titles: Voya GoldenSelect ESII, Voya GoldenSelect Opportunities, Voya GoldenSelect Generations and Wells Fargo Voya Opportunities File Nos. 333-28679, 811-05626 Please be advised that in lieu of filing copies of the Voya GoldenSelect ESII, Voya GoldenSelect Opportunities, Voya GoldenSelect Generations and Wells Fargo Voya Opportunities Prospectuses and Statement of Additional Information under Rule 497(c) of the Securities Act of 1933 (the “1933 Act”) for certain deferred combination variable and fixed annuity contracts, we hereby certify the following pursuant to Rule 497(j) of the 1933 Act: The form of the Prospectuses and Statement of Additional Information that would have been filed under Rule 497(c) of the 1933 Act would not have differed from that contained in the most recent registration statement or amendment; and The text of the most recent registration statement or amendment has been filed electronically. If you have any questions, please call the undersigned at (860) 580-2810. Sincerely, /s/ Brian H. Buckley Brian H. Buckley Senior Counsel RETIREMENT | INVESTMENTS | INSURANCE Voya.com Voya Logo
